Case 2:20-cv-07552-SVW-JPR Document 41 Filed 04/12/21 Page 1 of 3 Page ID #:718




   1 CHRISTOPHER D. BEATTY (SBN 266466)
     cbeatty@millerbarondess.com
   2 MINH-VAN T. DO (SBN 314201)
   3 mdo@millerbarondess.com
     ADAM P. STILLMAN (SBN 317071)
   4 astillman@millerbarondess.com
     MILLER BARONDESS, LLP
   5 1999 Avenue of the Stars, Suite 1000
     Los Angeles, California 90067
   6 Telephone: (310) 552-4400
   7 Facsimile: (310) 552-8400
     Attorneys for Plaintiffs
   8
   9                           UNITED STATES DISTRICT COURT
  10
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  11
  12 CHARLES BUFFIN, an individual;                   NO. 2:20-cv-07552 SVW (JPRx)
     MAXWELL LEVINE, an individual;
  13 and STEVEN LEVINE, an individual,                REQUEST FOR JUDICIAL
  14                                                  NOTICE IN SUPPORT OF
                Plaintiffs,                           PLAINTIFFS CHARLES BUFFIN
  15                                                  AND MAXWELL LEVINE’S
           v.                                         OPPOSITION TO
  16                                                  COMMUNITY.COM, INC. AND
  17 COMMUNITY.COM, INC., a                           MATTHEW PELTIER’S MOTION
     Delaware corporation;                            TO DISMISS THE FIRST
  18 MATTHEW PELTIER, an individual;                  AMENDED COMPLAINT FOR
     and DOES 1 through 10,                           FAILURE TO STATE A CLAIM
  19
                Defendants.                           Date: May 3, 2021
  20                                                  Time: 1:30 p.m.
  21                                                  Dept.: 10A

  22                                                  Assigned to the Hon. Stephen V.
                                                      Wilson and Magistrate Judge Jean P.
  23                                                  Rosenbluth
  24
  25
  26
  27
  28
       507019.1                                                      Case No. 2:15-cv-01239-TJH-MAN
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                          MOTIONS TO DISMISS
Case 2:20-cv-07552-SVW-JPR Document 41 Filed 04/12/21 Page 2 of 3 Page ID #:719




   1              Plaintiffs Max Levine and Charlie Buffin (together, “Plaintiffs”) hereby request
   2 that the Court take judicial of the following exhibits:
   3                     PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
   4              Rule 201(b)(2) of the Federal Rules of Evidence permits a Court to take
   5 judicial notice of facts that “can be accurately and readily determined from sources
   6 whose accuracy cannot reasonably be questioned.” The Court may take judicial
   7 notice of posts on the internet and social media websites. Young v. Greystar Real
   8 Est. Partners, LLC, No. 318CV02149BENMSB, 2019 WL 4169889, at *2 (S.D.
   9 Cal. Sept. 3, 2019) (taking judicial notice of Facebook and Instagram Posts);
  10 2Die4Kourt v. Hillair Cap. Mgmt., LLC, No. SACV1601304JVSDFMX, 2016 WL
  11 4487895, at *1 (C.D. Cal. Aug. 23, 2016) (taking judicial notice of 34 social media
  12 posts and online news articles).
  13              As such, Plaintiffs request that the Court take judicial notice of the following
  14 documents:
  15              (1) A post from the Instagram account “endlessummerfund” from August 1,
  16                   2018, which is attached to the Declaration of Minh-Van T. Do as Exhibit 1.
  17              (2) A July 31, 2018 tweet from the Twitter account @LarkinStreet, which is
  18                   attached to the Declaration of Declaration of Minh-Van T. Do as Exhibit 2.
  19              (3) A LiveNationEntertainment.com post from March 21, 2018, which sets
  20                   forth the concert dates for G. Eazy’s tour, which is attached to the
  21                   Declaration of Declaration of Minh-Van T. Do as Exhibit 3.
  22              While Plaintiffs oppose Defendants’ request for judicial notice of extraneous
  23 evidence for their contents, Plaintiffs are submitting the exhibits described herein to
  24 further corroborate the allegations in the FAC in response to the arguments
  25 Defendants raise in their Motion. Notably, Plaintiffs do not request that the Court
  26 take judicial notice of the truth of the content contained in these exhibits but rather
  27 Plaintiffs request that the Court take judicial notice of their existence.
  28
       507019.1
                                                   1                 Case No. 2:15-cv-01239-TJH-MAN
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                          MOTIONS TO DISMISS
Case 2:20-cv-07552-SVW-JPR Document 41 Filed 04/12/21 Page 3 of 3 Page ID #:720




   1 DATED: April 12, 2021                     Respectfully submitted,
   2
                                              MILLER BARONDESS, LLP
   3
   4
   5                                          By:        /s/ Christopher D. Beatty
                                                     CHRISTOPHER D. BEATTY
   6
                                                     Attorneys for Plaintiffs
   7                                                 CHARLES BUFFIN, MAXWELL
   8                                                 LEVINE, and STEVEN LEVINE

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       507019.1
                                                   2                 Case No. 2:15-cv-01239-TJH-MAN
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                          MOTIONS TO DISMISS
